DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 9/23/2021.
Claims 1, 3, 7, and 14 are amended.
Claims 12 and 12 are cancelled. 
Claims 1-11, 13-20 are pending. Claims 15-20 have been withdrawn.
The Applicant has overcome the rejection of claim 12 under 35 USC 112(d) for being of improper dependent form by amending the claim in the reply filed 9/23/2021.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
First, The Applicant argues that there is no teaching suggestion in Boday that the liquid or gelled could be used to construct a filament or product a filament having the necessary structural integrity for the printing process of Mark. The Applicant argues that Mark and Boday describe fundamentally different printing technologies. The Applicant points out that Mark describes filament-based 3D printing operating with a structural filament that can be manipulated by one or more rollers to pull and/or press the filament during printing while Boday contemplates a basic extruder applying a structure free extruded liquid or gel. The Applicant further notes that this is why Boday only contemplates low density chopped fibers suitable for extrusion. 
The Examiner respectfully disagrees. While the Applicant is correct in that Mark prints structural filaments, the Applicant neglects how Mark forms the structural filaments. Mark describes various embodiments where the strands are preimpregnated with a matrix material (see Paragraph 127). Mark also describes embodiments where the 3D printer impregnates the fibers using the resin. For example, Mark describes that the system heats the materials to a desired viscosity of the polymer resin and applies 
The Examiner disagrees that Boday contemplates only a fairly low density of chopped fibers suitable for extrusion. Rather, Boday is silent as to the percentage of fibers used in the printed gels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2015/0108677) in view of Boday et al. (US 2016/0046831) as evidenced by CGR Products (“IBM’s Indestructible Thermosetting Polymer: Polyhexahydrotriazine”).
Regarding claim 1, Mark discloses embodiments related to three dimensional printers, reinforced filaments, and methods of use (abstract), the method (Fig. 2) comprising providing a continuous core reinforced filament (102; equivalent to producing an impregnated filament) having a filament axis (see Fig. 8), the core reinforced filaments are either impregnated or wetted with a matrix material (Paragraph 129), the resins and polymers include thermosets (Paragraph 293) and the core includes carbon fibers, aramid fibers, fiberglass (Paragraph 136; equivalent to reinforcing fibers) and processing the polymer material such that the molten polymer or resin wicks into the reinforcing fibers during initial production of the material to form a filament that is substantially void free (Paragraph 151) wherein the continuous core reinforced filament (20) is a continuous multistrand core material (6b; see Fig. 3D) surrounded by and impregnated with a polymer (4) such that the proportion of multistrand material fills virtually the entire cross section (Paragraph 149; interpreted as the fibers are multi-stranded, substantially parallel to the filament axis and have a length of at least 50 mm and comprise at least 50 percent of volume of the filament);
feeding the continuous core reinforced filament into an extrusion nozzle (104) and heating the continuous core reinforced filament (106);
and extruding the continuous core reinforced filament (112; equivalent to applying the filament) and depositing the next piece of continuous core reinforcing filament (116; Paragraph 146). Mark further 
In a specific example, Mark discloses continuous carbon fibers embedded in a partially cured epoxy such that the extruded component sticks together, but requires a post-cure to fully harden (Paragraph 242; equivalent to applying a partially cured filament having an adhesive outer surface). 
However, Mark is silent as to using an uncured two-step curing thermoset material having a first reaction temperature and a second higher reaction temperature to create a three-state filament providing: (1) a first state with an uncompleted first chemical reaction between a first reactant and a second reactant in the thermoset material and an uninitiated second chemical reaction with a third reactant in the thermoset material, (2) a second state having the first chemical reaction completed and the second chemical reaction uninitiated so that the filament has an adhesive outer surface, and (3) a third state with the first and second chemical reaction completed; heating the impregnated filament to the first reaction temperature but less than the second higher reaction temperature to transition the filament from the first state to the second state; and heating the three-dimensional object to the second higher reaction temperature to transition the filament form the second state to the third state. 
Boday teaches a method of forming an object (abstract) using 3D printing (paragraph 1), the method comprising forming a mixture with one or more primary diamines, one or more polymerizable monomers, a formaldehyde-type reagent, and a polymerization initiator; forming a gel by heating the mixture to a temperature of at least 50°C; and curing the one or more polymerizable monomers by activating the polymerization initiator (paragraph 4; interpreted as the second chemical reaction), wherein the PHA polymer is formed by reacting a primary diamine with a formaldehyde type reagent (Paragraph 6). Boday teaches a method of preparing a polyhemiaminal (PHA) by forming first mixture comprising a monomer comprising two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent; heating the first mixture at a temperature of about 20°C-120°C for about 1 minute to 24 hours thereby forming a second mixture comprising the PHA (Paragraph 49); disposing the second mixture comprising the polyhemiaminal and solvent on a surface of a substrate to form a structure (paragraph 57);  and heating above about 150°C to 
Therefore, Boday teaches a two-step curing PHT thermoset material (Paragraph 85) having a first reaction temperature of 20-120°C (Paragraph 49), and a second higher reaction temperature of 150°C (Paragraph 58) to produce a fiber impregnated material (Paragraph 85); the PHT having a first state comprising a mixture of two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent including polymerizable monomers (paragraph 48, 55). One of ordinary skill in the art would appreciate that the initial mixture of the components would include an uncompleted first chemical reaction between the two or more primary aromatic amine groups and the paraformaldehyde (paragraph 6; forms the PHA), and an uninitiated second chemical reaction with the solvent including polymerizable monomers (Paragraph 55). The mixture is then heated to 20-120°C in order to transition the mixture from the first state to a second state to form the PHA film (Paragraph 57). At the 20-120°C, the aromatic primary amine and paraformaldehyde react to form PHA, and the solvent including polymerizable monomers does not polymerize (Paragraph 55). One of ordinary skill in the art would appreciate that the second chemical reaction is uninitiated. The mixture is then heated to a temperature of at least 150°C in order to transition the mixture from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known PHT material as in Boday in the known method of Mark because (a) Mark suggests using a thermosetting material, and PHT is a thermosetting material (Boday; Paragraph 3); and (b) the PHT material is beneficial because it has reversible thermosetting properties which allow one to modify the physical object after it is printing, offering an additional level of control not available when traditional materials are used (Boday; Paragraph 3). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of heating the mixture to 120°C in the nozzle, dispensing the mixture, and then heating the mixture to 200°C as in Boday to the known method of Mark in order to obtain the predictable result of 3D printing the PHT mixture (Boday; Paragraph 74).  
Regarding the claim limitation “the first and second chemical reactions completed” it would have been obvious to said skilled artisan to have modified the reaction time and/or reaction temperature in order to obtain various degrees of reaction because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding the claim limitation “a second state…so that the filament has an adhesive outer surface” the PHA and PHT material of modified Mark inherently has an adhesive outer surface. This is evidenced by CGR Products which describes that PHA and PHT create a strong bond and can be used in various adhesive applications (see page 7, under section “What is a Thermoset Polymer”) and form high strength bonds for adhering parts that incur harsh environmental conditions (see Page 7 under section “PHT uses”).
Regarding claim 2, modified Mark discloses the first chemical reaction between the two or more primary aromatic amine groups and the paraformaldehyde in order to form PHA (interpreted as the first reaction temperature forms polymer chains between the amine groups and paraformaldehyde) and the mixture is then heated to a temperature of at least 150°C in order to transition the mixture from the second state to the third state converting the PHA to PHT and in polymerization of the polymerizable 
Regarding claim 3, modified Mark further discloses a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285).
Regarding the claim limitation “pressing the three-state filament to an earlier layer of three-state filament” one of ordinary skill would appreciate that depositing material in more than one layer (as in Fig. 42) in combination with the trailing compressing roller would result in the claimed limitation. 
Regarding claim 4, modified Mark further discloses applying filament in a trajectory (see annotated Fig. 47 below) across previous layers (see Fig. 42) while maintaining an axis of rotation or the roller (see annotated Fig. 47 below; interpreted as a line going into and out of the page) that is substantially perpendicular to a tangent of the trajectory at a contact between the partially cured filament and the roller (see Fig. 47). Additionally, it is noted that Fig. 47 of Mark appears substantially similar to Fig. 4 of the instant specification. 

    PNG
    media_image1.png
    609
    643
    media_image1.png
    Greyscale

Regarding claim 5.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2015/0108677) in view of Boday et al. (US 2016/0046831) as applied to claim 3 above, and further in view of Hamlyn et al. (US 2011/0011537).
Regarding claim 6, modified Mark discloses the method as discussed above with respect to claim 3. 
However, modified Mark does not explicitly teach wherein the roller provides an elastomeric outer surface for contact with the partially cured filament.
Hamlyn teaches a fiber application machine for production of composite materials (abstract; Paragraph 15) comprising a compacting roller (2) comprising a cylindrical body (3) made of a flexible material, elastically deformable by compression (Paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the outer surface of the trailing compressing roller as in modified Mark to be made of a flexible and elastically deformable material in order to allow the compacting roller to adapt to application surfaces curvature variations and thus apply a substantially uniform pressure on the entire deposited band (Hamlyn; Paragraph 52).
Claims 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2015/0108677) in view of Boday et al. (US 2016/0046831) and Hoffman (US 2006/0070697) as evidenced by CGR Products (“IBM’s Indestructible Thermosetting Polymer: Polyhexahydrotriazine”).
Regarding claim 7, Mark discloses embodiments related to three dimensional printers, reinforced filaments, and methods of use (abstract), the method (Fig. 2) comprising:
 providing a continuous core reinforced filament (102; equivalent to producing an impregnated filament) having a filament axis (see Fig. 8), the core reinforced filaments are either impregnated or wetted with a matrix material (Paragraph 129), the resins and polymers include thermosets (Paragraph 293) and the core includes carbon fibers, aramid fibers, fiberglass (Paragraph 136; equivalent to reinforcing fibers) and processing the polymer material such that the molten polymer or resin wicks into the reinforcing fibers during initial production of the material to form a filament that is substantially void free (Paragraph 151) wherein the process of impregnating may be performed prior to entering a feed 
feeding the continuous core reinforced filament (104) wherein the continuous core reinforced filament (2a) is removed from the spool and passed through a feeding mechanism (equivalent to feeding to a print surface) having a driving roller (40) and an idle wheel (42) arranged to apply a force directed in a downstream direction (Paragraph 162) and the continuous core section may be at a temperature such that it is a solid or semi-solid state when this force is applied, such as at room temperature or below the glass transition temperature of the material (Paragraph 162; interpreted as cooling the filament);
heating the continuous core reinforced filament (106; equivalent to heating the filament) using a heated nozzle (10);
and extruding the continuous core reinforced filament (112; equivalent to applying the filament) and depositing the next piece of continuous core reinforcing filament (116; Paragraph 146). Mark further discloses further discloses a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285; equivalent to conducting the filament).
In a specific example, Mark discloses continuous carbon fibers embedded in a partially cured epoxy such that the extruded component sticks together, but requires a post-cure to fully harden (Paragraph 242; equivalent to applying a partially cured filament having an adhesive outer surface). 
However, Mark is silent as to using an uncured two-step curing thermoset material having a first reaction temperature and a second higher reaction temperature to create a three-state filament providing: (1) a first state with an uncompleted first chemical reaction between a first reactant and a second reactant in the thermoset material and an uninitiated second chemical reaction with a third reactant in the 
Hoffman teaches a method and apparatus provided for guiding and/or directing a filament tow in an automated fiber placement process (abstract), wherein the tow or tape is routed through a body, impregnated with a resin, partially curing the resin or leaving the resin in a B-stage, and storing the tow at cool temperatures (Paragraph 12; interpreted as provide mechanical tractability with reduced adhesion).
	It would have been obvious to one of ordinary skill in the art to have applied the known method of partially curing an impregnated tow and then cooling the tow as in Hoffman between the known steps providing a continuous core filament and feeding the continuous core reinforced filament of Mark in order to provide predictable results of heating the tow for smooth winding onto a spool with the benefit of reducing the stickiness of the impregnated tow (Hoffman; Paragraph 12).
Boday teaches a method of forming an object (abstract) using 3D printing (paragraph 1), the method comprising forming a mixture with one or more primary diamines, one or more polymerizable monomers, a formaldehyde-type reagent, and a polymerization initiator; forming a gel by heating the mixture to a temperature of at least 50°C; and curing the one or more polymerizable monomers by activating the polymerization initiator (paragraph 4; interpreted as the second chemical reaction), wherein the PHA polymer is formed by reacting a primary diamine with a formaldehyde type reagent (Paragraph 6). Boday teaches a method of preparing a polyhemiaminal (PHA) by forming first mixture comprising a monomer comprising two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent; heating the first mixture at a temperature of about 20°C-120°C for about 1 minute to 24 hours thereby forming a second mixture comprising the PHA (Paragraph 49); disposing the second mixture comprising the polyhemiaminal and 
Therefore, Boday teaches a two-step curing PHT thermoset material (Paragraph 85) having a first reaction temperature of 20-120°C (Paragraph 49), and a second higher reaction temperature of 150°C (Paragraph 58) to produce a fiber impregnated material (Paragraph 85); the PHT having a first state comprising a mixture of two or more primary aromatic amine groups, an optimal diluent monomer comprising one aromatic primary amine group, paraformaldehyde, and a solvent including polymerizable monomers (paragraph 48, 55). One of ordinary skill in the art would appreciate that the initial mixture of the components would include an uncompleted first chemical reaction between the two or more primary aromatic amine groups and the paraformaldehyde (paragraph 6; forms the PHA), and an uninitiated second chemical reaction with the solvent including polymerizable monomers (Paragraph 55). The mixture is then heated to 20-120°C in order to transition the mixture from the first state to a second state to form the PHA film (Paragraph 57). At the 20-120°C, the aromatic primary amine and paraformaldehyde react to form PHA, and the solvent including polymerizable monomers is does not polymerize (Paragraph 55). One of ordinary skill in the art would appreciate that the second chemical reaction is uninitiated. The mixture is then heated to a temperature of at least 150°C in order to transition the mixture from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known PHT material as in Boday in the known method of Mark because (a) Mark suggests using a thermosetting material, and PHT is a thermosetting material (Boday; Paragraph 3); and (b) the PHT material is beneficial because the material is beneficial because it has reversible thermosetting properties which allow one to modify the physical object after it is printing, offering an additional level of control not available when traditional materials are used (Boday; Paragraph 3). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of heating the mixture to 120°C in the nozzle, dispensing the mixture, and then heating the mixture to 200°C as in Boday to the known method of Mark in order to obtain the predictable result of 3D printing the PHT mixture (Boday; Paragraph 74).  
Regarding the claim limitation “the first and second chemical reactions completed” it would have been obvious to said skilled artisan to have modified the reaction time and/or reaction temperature in order to obtain various degrees of reaction because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding the claim limitation “a second state…so that the filament has an adhesive outer surface” the PHT material of modified Mark inherently has an adhesive outer surface. This is evidenced by CGR Products which describes that PHT creates a strong bond and can be used in various adhesive applications (see page 7, under section “What is a Thermoset Polymer”) and forms high strength bonds for adhering parts that incur harsh environmental conditions (see Page 7 under section “PHT uses”).
Regarding claim 8
Regarding claim 9¸ modified Mark further discloses a feed mechanism (2110) downstream of the cooling step (2110; Fig. 44A-44B) that permit the continuous material to be pulled through the feeding mechanism above a dragging force (Paragraph 168), and wherein a continuous core element pulled into a co-extrusion die (Paragraph 290).
It would have been obvious to said skilled artisan to have incorporated a feed mechanism downstream of a cooling element (2310) in order to provide predictable results of permitting the continuous core element to be pulled through.
Regarding claim 10, modified Mark further discloses that the feeding mechanism incorporates a controller loop to provide feedback control of either deposition speed, printer head speed, and/or other appropriate control parameters based on the tensioning of the filament (Paragraph 168), and further includes offset rollers (2124, 2126; see Fig. 44A-45; equivalent to take-up guide having first and second guiding surfaces), the rollers are selectively movable between a first position in which they form a circuitous path and a second position in which they do not obstruct a path between an inlet and outlet of the printer head in order to facilitate threading of the system with the continuous core filament (Paragraph 279; capable of storing variable amounts of filament when an application rate differs from constant rate of pulling).
Regarding the limitation “provides a substantially constant rate of pulling,” it would have been obvious to said skilled artisan to have optimized deposition speed and/or other appropriate control parameters based on tensioning of the filament in order to apply a substantially constant rate of pulling because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B).
Regarding claim 11, modified Mark discloses a cutting mechanism (8a) positioned at the outlet of the heated conduit nozzle (Fig. 8) which allows for the cutting mechanism to completely cut the deposited strip by severing the internal continuous core (Paragraph 163) of opposing sections (52, 54; see Fig. 8).
Regarding claim 13, modified Mark further discloses a stitching process (Fig. 19C-19E) wherein the filament located within a cold feed zone (712) and held below a melting temperature of the matrix so that the continuous core filament is substantially solid and rigid, and displaced quickly though the nozzle 
One of ordinary skill in the art would appreciate that minimizing heating the matrix to maintain the stiffness of the composite material to prevent the material from peeling off, curling, and/or clogging the nozzle would result in heating the outer surface of the filament first, since the heat form the hot zone (714) is adjacent to the outer surface and would heat the outer surface before heating the inner surface. Furthermore, it would have been obvious to said skilled artisan to change the amount of heat or desired temperature to obtain various amounts filament stiffness and degree of peeling off, curling, and/or clogging while also achieving a desired viscosity, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 II(B). It has been suggested that the heat be minimized, which results in minimizing heating the inner core of the filament. 
Regarding claim 14, a print head (2102; Fig. 47) comprising a trailing compressing roller (2138) imparting a compressive force to the material deposited onto the print bed (Paragraph 285).
Regarding the claim limitation “pressing the partially cured filament to an earlier layer of partially cured filament” one of ordinary skill would appreciate that depositing material in more than one layer (as in Fig. 42) in combination with the trailing compressing roller would result in the claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
























Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743